     Case 3:20-cv-03484-K-BN Document 8 Filed 01/22/21      Page 1 of 1 PageID 30



                    IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

EDWARD L. PORTER,                          §
TDCJ No. 2247886,                          §
                                           §
              Plaintiff,                   §
                                           §
V.                                         §         No. 3:20-cv-3484-K
                                           §
SHARITA BLACKNALL, ET AL.,                 §
                                           §
              Defendants.                  §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. Objections were filed by Plaintiff. The District Court

reviewed de novo those portions of the proposed findings, conclusions, and

recommendation to which objection was made, and reviewed the remaining proposed

findings, conclusions, and recommendation for plain error. Finding no error, the Court

ACCEPTS the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.          Plaintiff’s Objections filed on December 28, 2020, are

OVERRULED.

        SO ORDERED.

        Signed January 22nd, 2021.

                                         ____________________________________
                                         ED KINKEADE
                                         UNITED STATES DISTRICT JUDGE
